Citation Nr: 1449820	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-26 920	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cardiovascular disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by sensitivity to chemicals.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neurologic disability.

6.  Entitlement to service connection for hearing loss, right ear.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and a cognitive disorder.

8.  Entitlement to service connection for an acquired psychiatric disability, to include psychosis, for treatment purposes only under 38 U.S.C.A. § 1702.

9.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

10.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss, left ear.

11.  Entitlement to a compensable rating for perforated tympanic membrane, left ear. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1990 to July 1991, which included service in the Southwest Asia theater of operations during the Persian Gulf War (Gulf War).  He is accordingly entitled to consideration under the criteria of 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(e).

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Nashville, Tennessee in September 2009, February 2010, and April 2013.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via Videoconference.

The RO granted service connection for tinnitus, perforated tympanic membrane of the left ear, IBS, and fibromyalgia in April 2013 and November 2013 rating decisions before the present appeal was certified to the Board, and thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to these claims.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The April 2013 grant of service connection for fibromyalgia encompassed the following original claims, which the Board finds are no longer on appeal because they have been made moot as a result of the grant: muscle aches and pains; sleep disturbances; persistent headaches; and chronic fatigue.  Similarly, the grant of service connection for IBS encompassed the Veteran's claims for compensation for gastrointestinal symptoms of diarrhea, constipation, nausea, and bloating, and thus, the issue of his entitlement to service connection for a disability caused by these symptoms is moot as well.

In light of the Veteran's testimony during his April 2014 hearing and based on the evidence of record, the Board has recharacterized the Veteran's claims for service connection for "neurological symptoms, tingling and numbness in limbs" and "bilateral sciatica, right and left lower extremities" as a claim to reopen the Veteran's previously denied claim for service connection for a neurologic disability, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Additionally, the Veteran's claims for service connection for PTSD, an acquired psychiatric disorder, and cognitive dysfunction have been recharacterized as a single claim for service connection for "an acquired psychiatric disorder, to include PTSD, MDD, and a cognitive disorder."

The Veteran's claim of entitlement to service connection for PTSD was previously denied on multiple occasions, with the September 2009 determination denying the Veteran's claim to reopen a claim for service connection for an acquired psychiatric disability being the most recent.  Since this September 2009 determination, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f) (2011).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim will be reviewed on a de novo basis as opposed to a new and material basis.  Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a Veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).

The issue of the Veteran's entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed rating decisions issued dated November 2, 1998 and November 10, 1998, the RO denied the Veteran's claims of entitlement to service connection for a respiratory disability, cardiovascular disability, a disability manifested by sensitivity to chemicals, a lumbar spine disability, and a neurologic disability, among other conditions.

2.  Evidence added to the record since the November 1998 rating decisions does not relate to an unestablished fact necessary to substantiate a claim of service connection for a respiratory disability.

3.  Evidence added to the record since the November 1998 rating decisions does not relate to an unestablished fact necessary to substantiate a claim of service connection for a cardiovascular disability.

4.  Evidence added to the record since the November 10, 1998 rating decision does not relate to an unestablished fact necessary to substantiate a claim of service connection for a disability manifested by sensitivity to chemicals.

5.  Evidence added to the record since the November 10, 1998 rating decision relates to an unestablished fact necessary to substantiate a claim of service connection for a lumbar spine disability.

6.  Evidence added to the record since the November 10, 1998 rating decision does not relate to an unestablished fact necessary to substantiate a claim of service connection for a neurologic disability.

7.  The Veteran does not have right ear hearing loss for VA compensation purposes.

8.  The evidence shows that the Veteran's current acquired psychiatric disorder, diagnosed as PTSD, is related to his active service.

9.  The issue of entitlement to service connection for a psychiatric disorder for the purpose of establishing eligibility for VA treatment pursuant to 38 U.S.C.A. § 1702 is rendered moot by reason of an equal or greater benefit having been established by reason of the award of service connection for PTSD.

10.  For the period on appeal, the Veteran's IBS has been productive of diarrhea with episodes of abdominal distress.

11.  On April 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his claim to reopen his claim of entitlement to service connection for hearing loss, left ear, is requested.

12.  On April 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his claim for a compensable rating for perforated tympanic membrane, left ear, is requested.



CONCLUSIONS OF LAW

1.  The November 1998 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for a respiratory disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for a cardiovascular disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has not been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for a disability manifested by sensitivity to chemicals have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  Evidence added to the record since the November 10, 1998 rating decision, denying service connection for a lumbar spine disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

6.  New and material evidence has not been submitted, and thus, the criteria for reopening a claim of entitlement to service connection for a neurologic disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2014). 

8.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2014).

9.  The appeal for the issue of entitlement to service connection for a psychosis for the purpose of establishing eligibility for VA treatment is dismissed.  38 U.S.C.A. § 1702, 1710 (West 2002); 38 C.F.R. § 17.36 (2014).

10.  The criteria for a disability rating in excess of 10 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7319 (2014).

11.  The criteria for withdrawal of his claim to reopen his claim of entitlement to service connection for hearing loss, left ear, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

12.  The criteria for withdrawal of his claim for a compensable rating for perforated tympanic membrane, left ear, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in June 2009 and November 2009.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs, VA treatment records, and records of his private treatment.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided examinations and obtained medical opinions in February 2012, May 2012, August 2012, and May 2013.  The Board finds that the examinations are adequate as the examiners reviewed the Veteran's relevant medical history and offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims to Reopen

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2002).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the Board does not weight the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in a rating decision dated November 2, 1998, the RO denied claims for service connection, including symptoms such as shortness of breath with coughing, chest pain, and a sinus condition.  The RO explained that the claim for service connection for a disability related to these symptoms was denied because the Veteran's STRs are negative for complaint or diagnosis of, or treatment for, these symptoms, and there is no objective medical evidence of a chronic undiagnosed illness involving these symptoms in the record.

The RO denied additional claims of service connection in a rating decision dated November 10, 1998.  In this decision, the RO denied claims for back pains in addition to difficulty getting and staying asleep, depression, difficulty with reasoning, and nightmares as due to undiagnosed illness.  The claim regarding back pain was denied on the ground that the STRs and postservice evidence are negative for evidence of permanent residual or chronic disability.  With regard to the claim for service connection for difficulty getting and staying asleep, depression, difficulty reasoning, and nightmares, these symptoms were attributed to diagnoses of PTSD, major depressive episodes, and cognitive disorder-conditions that were not definitively attributed to his service at that time. 

Also in the November 10, 1998 rating decision, the RO denied the Veteran's claim for service connection as to the following symptoms claimed as due to undiagnosed illness: tightness in chest, heart pounding and racing, numbness in hands and feet, shaking and tremors, difficulty with speech, sensitivity to chemicals, and a sinus condition.  The RO explained that this claim was denied because the STRs are negative for complaint of, treatment for, or diagnosis of these symptoms, and there is no objective medical evidence of a chronic undiagnosed illness involving these symptoms.  Claims of service connection for other symptoms that were also claimed as due to undiagnosed illness were denied by the RO, but are not presently before the Board.

Review of the record reveals that the Veteran did not initiate an appeal with the rating decisions issued in November 1998, nor did VA receive new and material evidence within one year of the decisions, and thus, these rating decisions became final based on the evidence then of record.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

In June 2009 and October 2009, the Veteran filed original claims for service connection in addition to claims to reopen the following claims for service connection that were previously denied by the RO: (1) respiratory disability (which was claimed as bronchitis, asthma, persistent cough, shortness of breath with coughing); (2) cardiovascular disability (which was claimed as cardiovascular symptoms, chest pain, tightness in chest, heart pounding and racing); (3) neurologic disability (which was claimed as tingling and numbness in limbs, bilateral sciatica of the lower extremities); (4) disability manifested by sensitivity to chemicals; and (5) lumbar spine disability (which was claimed as back pains).

Now, the Board turns to whether reopening of the Veteran's claims of entitlement to service connection for the claimed disabilities is supported by the evidence.

A. Respiratory Disability

The November 2, 1998 rating decision, which denied service connection for shortness of breath with coughing as due to undiagnosed illness, indicates that the Veteran's claim for service connection for a respiratory disability may be substantiated with evidence that relates to either of the following unestablished facts: (1) evidence of the Veteran's disability during service, or (2) objective medical evidence of a chronic undiagnosed illness involving a respiratory disability.

Evidence in the record as of November 1998 includes the Veteran's STRs, which include the following evidence: (1) reports of medical history that were documented in December 1990 and May 1991, and in which the Veteran reported that he was in good health, and endorsed that he did not have and never had "chronic cough," "shortness of breath," "asthma," "tuberculosis," "sinusitis," or "chronic or frequent colds"; (2) an April 1991 Southwest Asia demobilization/ redeployment medical evaluation that documents that he did not have a cough or sinus infection; (3) the report of a June 1991 medical examination that was conducted contemporaneous to his separation from active service and in which it was noted that his lungs and chest, sinuses, and mouth and throat were normal; and (4) a February 1996 VA examination report that documents a diagnosis of right maxillary sinusitis with nasal polyp.  Also of record at that time are the Veteran's own statements relating the claimed condition to his active service.

Evidence of record post-November 1998 includes the following: (1) December 2001 and March 2002 non-VA treatment records that document sinus drainage and pressure; (2) December 2003 VA treatment records that document sinus congestion and pain with runny nose, sneezing, and sore throat; (3) VA and non-VA records dated January 2004, February 2009, and March 2009 that document that the Veteran was negative for any shortness of breath or difficulty breathing; (4) non-VA treatment records dated August 2009 that document the Veteran's complaints of cough, sinus pain, sinus drainage, and sinus congestion, which was diagnosed as acute sinusitis; (5) May 2012 and March 2013 VA treatment records that indicate that the Veteran did not have shortness of breath, cough, or wheeze at that time; and (6) the report of an August 2012 Gulf War examination, which indicates that the Veteran does not have bronchitis or asthma, and his only diagnosed respiratory disability is allergic rhinitis.

The Board notes here that although the clinician who examined the Veteran in August 2012 noted that allergic rhinitis was diagnosed in 1991, this finding is not supported by the evidence of record, to include the Veteran's own in-service reports and June 1991 separation examination, and thus, the Board finds that the August 2012 report is not probative as to this issue.  The August 2012 report also indicates that IBS and fibromyalgia are the only illnesses of unknown etiology with which the Veteran has been diagnosed.

In sum, the evidence that was submitted post-November 1998 does not constitute new and material evidence that relates to any unestablished fact identified by the RO in November 1998.  First, the evidence still fails to show that the Veteran developed a respiratory disability during service, and there is no objective medical evidence of record that indicates that the Veteran's reported respiratory symptoms related to a medically unexplained chronic multisymptom illness, as described in 38 C.F.R. § 3.317.  Additionally, although the Veteran has continued to contend that he developed a respiratory disability due to service, the Board finds that this evidence is cumulative and redundant of evidence that was already of record in November 1998.

Because new and material evidence has not been submitted to reopen the finally denied claim of entitlement to service connection for a respiratory disability, the claim may not be reopened.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Cardiovascular Disability

The November 1998 rating decisions indicate that the Veteran's claim for service connection for a cardiovascular disability (claimed as chest pain, tightness in chest, and heart pounding and racing as due to undiagnosed illness) may be substantiated with evidence that relates to either of the following unestablished facts: (1) evidence of the Veteran's disability during service; or (2) objective medical evidence of a chronic undiagnosed illness involving a cardiovascular disability.

Evidence in the record as of November 1998 includes the following: (1) December 1990 and May 1991 medical history reports in which the Veteran endorsed that he did not have and never had "pain or pressure in chest," "palpitation or pounding heart," or "heart trouble"; (2) a May 1992 treatment note that documents right chest wall pain; and (3) the Veteran's own statements relating the claimed condition to his active service.

Evidence in the record post-November 1998 includes a March 2002 non-VA treatment note that indicates that the Veteran's history was negative for cardiac problems.  February 2009 and March 2009 non-VA treatment records that indicate that the Veteran was negative for chest pain, difficulty breathing lying down or on exertion, rapid heart rate, shortness of breath, and swelling of extremities.  A May 2012 treatment note documents hyperlipidemia and hypertension.  May 2012 and March 2013 VA treatment records indicate that the Veteran did not have chest pressure, chest tightness, chest heaviness, palpitations, dyspnea on exertion, orthopnea, or rapid heart rate.  These records also document that he was negative for murmur.  Additionally, an August 2012 examination report indicates that IBS and fibromyalgia are the only illnesses of unknown etiology with which the Veteran has been diagnosed.

The Board finds that the evidence that was submitted post-November 1998 does not constitute new and material evidence that relates to any unestablished fact identified by the RO in November 1998.  First, the newly associated treatment records do not indicate that the Veteran developed a cardiovascular disability during service, and there is no objective medical evidence of record that indicates that the Veteran's cardiovascular symptoms are related to a medically unexplained chronic multisymptom illness, as described in 38 C.F.R. § 3.317.  Thus, the post-November 1998 evidence does not pertain to any unestablished facts.  Second, while the Veteran has continued to contend that the Veteran has developed a cardiovascular disability due to service, the Board finds that this evidence is cumulative and redundant of evidence that was already of record in November 1998.

Because new and material evidence has not been submitted to reopen the finally denied claim of entitlement to service connection for a cardiovascular disability, the claim may not be reopened.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.

C.  Disability Manifested by Sensitivity to Chemicals

As per the November 10, 1998 rating decision, the Veteran's claim for service connection for sensitivity to chemicals as due to undiagnosed illness may be substantiated with evidence that relates to either of the following unestablished facts: (1) evidence of the Veteran's disability during service; or (2) objective medical evidence of a chronic undiagnosed illness involving this symptom.

Evidence in the record as of November 1998 include December 1990 and May 1991 medical history reports in which the Veteran endorsed that he did not have and never had any conditions other than those noted, and an April 1991 Southwest Asia demobilization/redeployment medical evaluation that documents that he did not have any reason to believe that he was exposed to chemical warfare or germ warfare.  The record at that time also included the Veteran's own statements relating the claimed condition to his active service.

Post-November 1998, the evidence of record that pertains to the Veteran's sensitivity to chemicals consists only of the Veteran's own statements and his testimony during his April 2014 hearing.  Additionally, the post-November 1998 evidence includes the report of an August 2012 examination during which a VA examiner reported that IBS and fibromyalgia are the only illnesses of unknown etiology with which the Veteran has been diagnosed.  Notably, sensitivity to chemicals was not listed as a symptom of either of these conditions.

Based on the foregoing, the Board finds that the post-November 1998 evidence fails to show that the Veteran's reported sensitivity to chemicals had onset during service, and there is no objective medical evidence of record that indicates that the claimed condition is related to a medically unexplained chronic multisymptom illness.  In addition, although the Veteran contended in a March 2010 notice of disagreement that his diagnosed chronic sinusitis is evidence of his sensitivity to chemicals, the Board finds that this assertion does not relate to an unestablished fact because this assessment does not constitute objective medical evidence that he has a chronic undiagnosed illness that involves sensitivity to chemicals.  Thus, new and material evidence has not been submitted to reopen the finally denied claim of entitlement to service connection for sensitivity to chemicals, and the claim may not be reopened.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.




D.  Lumbar Spine Disability

The November 10, 1998 rating decision indicates that the Veteran's claim for service connection for a back condition may be substantiated with evidence that the Veteran has a permanent residual or chronic disability.

Evidence in the record as of November 1998 include the following: (1) an August 1990 treatment note that documents the Veteran's report that he injured his back before entering service and was experiencing low back pain at that time, and the evaluating clinician's impression of lumbar strain; (2) December 1990 and May 1991 reports of medical history that document his endorsement that he did not have and never had "bone, joint or other deformity" or "recurrent back pain"; (3) a February 1996 report that documents a radiologist's impression of a normal lumbar spine; and (4) the Veteran's own statements relating the claimed condition to his active service.

Evidence of record post-November 1998 includes March 2013 VA treatment records that document low back pain with radiation to the Veteran's right leg.  These records include an active problem list, which documents a current diagnosis of degeneration of lumbar or lumbosacral intervertebral disc.  As this evidence indicates that the Veteran currently has a chronic low back condition, the claim for service connection for a lumbar spine disability must be reopened.  To this extent, the appeal is granted.

E.  Neurologic Disability

As per the November 10, 1998 rating decision, the Veteran's claim for service connection for a neurologic disability (claimed as numbness in hands and feet as due to undiagnosed illness) may be substantiated with evidence that relates to either of the following unsubstantiated facts: (1) evidence of the Veteran's disability during service; or (2) objective medical evidence of a chronic undiagnosed illness involving the named symptoms.

Evidence in the record as of November 1998 include the following: (1) December 1990 and May 1991 medical history reports in which the Veteran endorsed that he did not have and never had "frequent or severe headache," "dizziness or fainting spells," "cramps in your legs," "foot trouble," "neuritis," "paralysis," "epilepsy or fits," "loss of memory or amnesia," or "periods of unconsciousness"; and (2) and the Veteran's own statements relating the claimed condition to his active service.

Post-November 1998 evidence includes February 2009 and March 2009 non-VA treatment records that indicate that the Veteran was negative for dizziness, headaches, unusual sensation, and visual changes.  Non-VA treatment records dated August 2009 document bilateral sciatica.  March 2013 VA treatment records that document normal plantar reflexes and motor strength, no sensory deficit, and normal/steady gait, but indicate that the Veteran experiences low back pain with radiculopathy.

Overall, review of the record indicates that evidence submitted regarding a neurologic disability post-November 1998 is new, but not material because it does not relate to an unestablished fact.  Thus, the finally denied claim of entitlement to service connection for a neurologic disability may not be reopened.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

III.  Service Connection for Hearing Loss, Right Ear, and an Acquired Psychiatric Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

A.  Hearing Loss, Right Ear

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id.  

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Here, the Veteran filed an original claim for service connection for right ear hearing loss in June 2009.  The Veteran's STRs document an August 1990 report of ear pain in his left ear, but do not include complaints, diagnoses, or treatment of a right ear hearing disability.  In reports of medical history that were documented in December 1990 and May 1991, the Veteran endorsed that he did not have and never had "ear, nose, or throat trouble."  A June 1991 report of medical examination, which was recorded contemporaneous with the Veteran's separation from active service, indicates that the Veteran's right ear was normal and documents the following pure tone thresholds, in decibels:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
15
10
0
0
0

The results indicate that clinicians reported audiometric test result thresholds at 500, 1000, 2000, and 4000 Hz at no greater than 15 decibels, which fails to show that he had impaired hearing upon his separation from service.

The report of a February 1996 audiology examination documents the Veteran's report of noise exposure during service, to include exposure to noise from artillery fire and machinery, and his report that his hearing loss had onset in 1990.  The examiner noted that the average threshold for the right ear was 15 decibels and his right ear speech recognition score was 96 percent.  The examiner reported that the Veteran had normal hearing with good word recognition in his right ear.  Again, the evidence did not show that he had impaired right ear hearing acuity for VA purposes at that time.

In May 2013, VA provided an audiology examination during which the Veteran demonstrated a Maryland CNC speech discrimination score of 94 percent in the right ear and was diagnosed with normal hearing.  The following pure tone thresholds were documented:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
20
20
10
10
10

The Board finds that the evidence is against service connection for right ear hearing loss because evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  Thus, the appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

B.  Acquired Psychiatric Disability

Service connection for PTSD in particular requires medical evidence diagnosing the condition-PTSD-in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2014).

In rating decisions dated November 1998, the RO denied the Veteran's claims for service connection for PTSD and "difficulty getting and staying asleep, depression, difficulty with reasoning, and nightmares as due to undiagnosed illness," symptoms that were subsequently attributed to diagnoses of "PTSD, major depressive episodes, and cognitive disorder."  During his April 2014 hearing and in multiple statements, the Veteran contended that his stressors include being involved in small arms fire during service.

Treatment records dated February 2007 and November 2011 indicate that the Veteran appeared to have PTSD due to service, and a February 2012 psychology medication management note documents diagnoses of chronic PTSD due to the Persian Gulf War, depressive disorder not otherwise specified, psychotic disorder not otherwise specified that is a potential aspect of PTSD or depressed mood, alcohol dependence in full sustained remission, and stimulant dependence in full sustained remission.  The report of a subsequent February 2012 VA examination and May 2012 addendum document diagnoses of PTSD and polysubstance dependence, in full sustained remission, and the examiner reported that the Veteran's psychiatric symptoms are attributable to his PTSD.  The examiner concluded that although one of the Veteran's reported stressors was adequate to support a diagnosis of PTSD, the stressor was not related to the Veteran's fear of hostile military or terrorist activity because he did not witness nor was he confronted with an event that involved actual or threatened death or serious injury and to which he responded with fear, helplessness, or horror.

Notably, however, the record includes an October 2012 memorandum in which VA verified the Veteran's reported stressor of being fired upon by hostile military forces in March 1991.  As this stressor relates to the Veteran's competent and credible reports concerning his fear of hostile military or terrorist activity, the Board finds that the evidence supports a grant of service connection for PTSD.


IV.  Entitlement to Treatment Only Under 38 U.S.C.A. § 1702

As the Veteran has been awarded service connection for PTSD and polysubstance dependence in this decision, the issue of service connection for a psychosis or mental illness for purposes of establishing eligibility for VA treatment is rendered moot.  He will be afforded equal or greater access to VA treatment by virtue of the previously established award of service connection for a psychiatric disability for compensation purposes in this decision.  See 38 U.S.C.A. § 1710; 38 C.F.R. § 17.36.  As a result, the appeal as to this issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

V.  Increased Rating for IBS

By way of background, the RO granted service connection for IBS in an April 2013 rating decision and assigned a 10 percent rating, effective October 13, 2009.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.114 , which is the rating schedule that pertains to the digestive system, Diagnostic Code 7319 sets forth the schedular criteria for rating irritable colon syndrome (spastic colitis, mucous colitis, etc.).  This diagnostic code provides the following: a 30 percent rating is warranted for severe irritable colon syndrome that is characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome that is characterized by frequent episodes of bowel disturbance with abdominal distress; and a noncompensable rating is warranted for mild irritable colon syndrome that is characterized by disturbances of bowel function with occasional episodes of abdominal distress.

VA treatment records dated July 2011 document the Veteran's report of heartburn and hiatal hernia.  The Veteran reported having more reflux problems after eating spicy or tomato-based foods, a problem that he has attempted to treat by consuming 10 antacid tablets daily and using another over-the-counter medication.  During the Veteran's August 2012 VA examination and April 2014 Board hearing, he reported that he has experienced episodes of diarrhea associated with abdominal cramping, and that these episodes have been mild to moderate.  Specifically, the Veteran reported having three to four loose stools twice weekly.  The Veteran has not sought medical attention, to include surgical treatment, and the examiner noted that the Veteran has not been tested for this condition, which the Veteran manages with diet and over-the-counter medicine.

When prompted to assess whether the Veteran has had "occasional," "frequent," or "more or less constant" episodes of bowel disturbance with abdominal distress, the clinician who examined the Veteran in August 2012 indicated that the Veteran has experienced "frequent episodes" of bowel disturbance.  The Veteran was negative for weight loss, tumors/neoplasms, scars, malnutrition, serious complications, or other general health effects due to his condition.  The examiner reported, however, that this condition has had an impact on the Veteran's ability to work as a truck driver, as he must make frequent stops while driving in order to use the restroom.

Based on the foregoing, the Board finds that the Veteran meets the criteria for a rating of 10 percent for the period on appeal.  In so finding, the Board notes that the August 2012 examiner reported that the Veteran has experienced frequent episodes of bowel disturbance, but has not reported having constant abdominal distress.  Additionally, these episodes were described as "mild to moderate" and the Veteran reported that they occur twice weekly.  Accordingly, it is reasonable to find that such occurrences that occur only twice weekly are not "constant" episodes, which would warrant the assignment of a rating higher than 10 percent.  Thus, the Board finds that the preponderance of evidence is against assigning higher, or additional, ratings for the Veteran's service-connected gastrointestinal disorder.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2014); Gilbert, 1 Vet. App. at 49.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the schedular rating criteria are adequate to describe the severity and symptoms of the Veteran's gastrointestinal disability, such as frequent diarrhea and abdominal cramping, because such manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's gastrointestinal disability and referral for consideration of extraschedular rating is not warranted.

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Board finds that referral for consideration of an extraschedular rating is not warranted.

As there is no indication that the Veteran has been rendered unemployable by reason of his gastrointestinal disorder, consideration of the Veteran's entitlement to a total disability rating due to this disability is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

VI.  Withdrawal of Claims for Service Connection for Hearing Loss, Left Ear, and a Compensable Rating for Perforated Tympanic Membrane, Left Ear

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant stated during his April 2014 Board hearing that he wishes to withdraw his claim to reopen his claim of entitlement to service connection for hearing loss, left ear, and claim for a compensable rating for perforated tympanic membrane, left ear.  As there remain no allegations of errors of fact or law for appellate consideration as to these issues, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

New and material evidence not having been submitted, reopening of the claim for service connection for a respiratory disability is denied.

New and material evidence not having been submitted, reopening of the claim for service connection for a cardiovascular disability is denied.

New and material evidence not having been submitted, reopening of the claim for service connection for a disability manifested by sensitivity to chemicals is denied.

New and material evidence having been submitted, reopening of the claim for service connection for a lumbar spine disability is granted.

New and material evidence not having been submitted, reopening of the claim for service connection for a neurologic disability is denied.

Service connection for hearing loss, right ear, is denied.

Service connection for PTSD is granted.

The appeal for service connection for a psychosis or mental illness for the purpose of establishing eligibility to VA treatment is dismissed as moot.

A rating in excess of 10 percent for IBS is denied.

The appeal is dismissed as to the claim to reopen the Veteran's claim of entitlement to service connection for hearing loss, left ear.

The appeal is dismissed as to the Veteran's claim for a compensable rating for perforated tympanic membrane, left ear.


REMAND

A remand is necessary so that VA may provide an examination with regard to the Veteran's reopened claim of entitlement to service connection for a lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, or ask the Veteran to authorize VA to obtain, records pertaining to the Veteran's lumbar spine disability that have not yet been associated with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file. 

2.  Provide a VA examination with regard to his claim for service connection for a lumbar spine disability.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests, including appropriate radiology test(s), must be done, and all findings reported in detail.  

The examiner is then requested to identify the Veteran's current lumbar spine disability and any associated neurologic abnormality.  The examiner is asked to opine as to whether it is at least as likely as not that any identified lumbar spine disability is related to any in-service disease or injury, and particularly the back complaints noted in August 1990.  

If it is determined that a current lumbar spine disability pre-existed the Veteran's entry into active duty service, state whether there was any increase in severity during service, and if so, if it was due to the natural progress of the disorder.

A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.
 
3.  After completion of all of the above and any other development deemed necessary, readjudicate the claim of service connection for a lumbar spine disability.  If this benefit remains denied, send the Veteran and his representative a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


